fey
HA
wel

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of New York [

 

 

 

Index Number 20°CV0452-GRB-AKT pe Date Filed: 9/4/2020
Plaintiff? Poa HT
G&G, Closéd:-Cirauit Events, LLC |
. : i bf
WS: \ Py
Déferidant: i
Juan T. Goniez, individually and d/b/a Ef Rio: Restaurant, ot al
State-of New York, County of Albany)ss:: | |

  
  
 
 
 
  
   

Recélved by:-Rondout Legal-Services, Inc: to be'served’on EL Rio Restaura a
an unknown ‘business eneigy dibia El Rio’ Restaurant; L Poy

 

 

LLE:sihfa El Rio Restaurant LLC,
Po

iy 2020 at 3:45 pm, |:

 

  

eL Rio. Restaurant, ie delved two rel opi ip
oO section. 303 LCL. together with. Statute Hy
0. i r 6 Assistarit 2 of The New York Stale Di epart
Averitie,-6th Floor, Albany, NY 42231, the-New York State: Department of tate
Agent/Statutory Agetit of record of ‘the within: named linniter Hlability egmpany

i

     
 

ment of ‘State, :99 Washington :
being the-Registered
‘compliance with state statutes,

     

Description of Person: Seed: Age: 30, Sex: F, Race/skinc Coto Wh te, vo 5'2", Weight: 240, Hair: Brown,
GiassesiN i |

|

lar aver the age of 18-and have:no interest in the axon.

| |
| :

 

   

 

 

     
 

  

 

 

 

he }
L |
ames Belond

Process Server

Subscribed:and Sworn to before rhe on the-30th day oi

of November, 2020 yt the\affiant who is? ‘personally Rondout {egal Services, Inc.

knowntome. 7 P.O. Box fat -

Kingston N
rn ap (845) at,
NOTARY PUBLIC. |

Our Job Serial Iuction 2020003824

oe . ; Ref: 2006185

PATRIGIA.A. BURKE. ; |

NOTARY PUBLIG:STATE OF NEW YORK. :
No. BTBUAIZ2' 72:

Qualified In Albany County n | f ;
My-Commissfon Expires February 26, OO i |

 

 

cor 1992-2009.Database, Sonics; n+ + Povess Ser vers Tpelbox| 3X

 

 
